Citation Nr: 1202146	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as upper, middle, and low back condition. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty with the Army National Guard from January 1986 to July 1986, March 1996 to August 1996, February 2002 to April 2002, March 2003 to February 2004, and June 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for disabilities of the back and bilateral knees.  
 
The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic lumbar spine disability, diagnosed as L5-S1 disc degeneration with disc herniation, was not present in service or until years thereafter and is not etiologically related to active duty service.  

2.  The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital wedging of the L1 portion of the spine. 

3.  The Veteran does not have a chronic disability of the cervical or thoracic spine.   


CONCLUSIONS OF LAW

1.  A chronic back disability, diagnosed as lumbar disc degeneration with disc herniation, was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


2.  The Veteran's wedging of the L1 portion of the spine is a congenital defect and was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a spinal disability as it was incurred due to an injury during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


As a preliminary matter, the Board notes that an X-ray of the lumbar spine performed in conjunction with a March 2008 VA examination indicated mild anterior wedging of the L1 portion of the spine that was characterized as congenital by the radiologist and VA examiner.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Thus, to establish service connection for anterior wedging of the L1 portion of the spine, the record must show that the Veteran incurred additional disability due to aggravation of this condition during active duty service. 

The medical evidence of record does not establish that the Veteran's L1 wedging was aggravated during active service.  His spine was found to be normal on physical examinations dated throughout his National Guard duty, and the March 2008 VA examiner specifically found that the Veteran's disability was not aggravated during military service.  Thus, the evidence does not establish that the Veteran's congenital back condition was aggravated during active duty service and service connection for this disability is not warranted.

The Veteran has also been diagnosed with several non-congenital lumbar spine disabilities.  In December 2001 and January 2002, he was admitted to a private hospital with complaints of intense low back pain related to an injury that occurred a few days prior.  He was diagnosed with a sacroiliac strain and a lumbar MRI indicated degenerative changes, a disc protrusion, and facet arthropathy of the L5-S1 region.  The Veteran was treated with physical therapy through January 2002 until his departure for active duty service in Southwest Asia in February 2002.  

Several years later, in October 2006, the Veteran was again examined by private physicians with complaints of low back pain related to a recent injury.  At that time, he reported injuring his back during his work as a firefighter with increasing pain over the course of several days.  A lumbosacral strain/sprain was diagnosed and an MRI again demonstrated L5-S1 disc degeneration.  The Veteran denied any past significant back injuries, and was treated with physical therapy and rehabilitation until March 2008.  The Board therefore finds that the record establishes the presence of the first elements of service connection-a current disability-based on the post-service findings of degenerative changes and disc disease in the Veteran's lumbar spine. 

With respect to the whether the record demonstrates an injury during service, service treatment records document treatment for acute back pain in February 1991. The Veteran reported injuring his back while lifting weights, and it appears he was admitted to a military medical facility for treatment.  Acute low back spasms were diagnosed and the Veteran was authorized to remain in his quarters for 48 hours.  Approximately a week later the condition was characterized as resolved and the Veteran was advised to limit exercising for another week.  

The Board notes that the record does not verify the type of service performed by the Veteran in February 1991; available personnel records do not indicate whether the Veteran was on active duty service, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at that time.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  Although the record does not specify the type of duty performed by the Veteran in February 1991, the Board notes that service connection would be possible for the low back injury whether it occurred during active duty, ACDUTRA, or INACDUTRA.  The authorization for the Veteran to remain in quarters for 48 hours also indicates that he was performing some form of service that had a duration of at least several days.  The Board will therefore resolve reasonable doubt in the Veteran's favor and determine that the February 1991 back injury occurred during a period of service that does not foreclose a grant of service connection.  The second element of service connection requiring evidence of an in-service injury is therefore demonstrated. 

The Board finds that the record does not establish the presence of a link between the Veteran's in-service injury and his current disability.  Service records do not indicate such a link; the Veteran was treated for acute low back pain in February 1991, but the injury was characterized as resolved a little more than a week later.  The Veteran never complained of back pain on physical examinations dated throughout his National Guard service and periods of active duty, and there are also no other objective findings related to the Veteran's spine in the service records.  Furthermore, there is no evidence of a chronic spine condition within a year from any of the Veteran's periods of active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the Veteran's non-service treatment for back pain and degenerative changes occurred a month before his second period of active service in February 2002 and several years after his most recent separation from active duty in February 2004.  He denied any problems with his back during a January 2002 pre-deployment examination, and as noted above, the Veteran's private physician characterized the January 2002 low back pain as resolved prior to the Veteran's deployment to Southwest Asia in February 2002.  

The Veteran has made a general report of a continuity of low back symptoms since active duty service.  During the March 2008 VA examination, he made vague reports of back pain occurring on and off since service, but later stated that his low back had hurt since the low back injury in 1991.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history is not credible.  While he reported that he has experienced low back since his in-service lumbar spasms, service records only document one specific instance of back pain in February 1991.  The diagnosed acute low back spasms were characterized as resolved a week later, and the Veteran never made further complaints or reports of back pain.  In fact, he explicitly denied experiencing back trouble on physical examinations conducted throughout National Guard service.  Thus, the contents of the Veteran's service records directly contradict his current reports of continuous symptoms during service.  

Additionally, the history reported by the Veteran concerning his low back pain has been inconsistent.  During the March 2008 VA examination, he reported that his back injury occurred during service in 1989, and as noted above, his initial statements regarding the history of his back pain were vague and contradictory.  The history provided to private physicians for treatment purposes has also been inconsistent with his current statements.  Private clinical records document treatment for low back pain associated with two distinct non-service related injuries that occurred in December 2001 and October 2006.  The Veteran never provided a history of back pain dating since service to his private physicians, even when he reported the occurrence of back spasms in 1991 upon his second admission to Woodwinds Hospital in January 2002.  In October 2006, the Veteran also specifically denied any significant prior back problems.  The Board finds that the Veteran's statements and history made for compensation purposes years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for almost ten years after his initial service injury and the above analysis regarding the inconsistencies in his reported history of low back pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The record also contains no competent medical evidence of a nexus between the Veteran's current lumbar spine disabilities and his active duty service.  The only medical opinion of record, that of the March 2008 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the VA examiner opined that the Veteran's current lumbar conditions were not related to military service due to the type of injury that occurred in 1991 and the time that passed between the initial injury and any other treatment for back pain.  The examiner found that the Veteran's lumbar muscular spasms in 1991 were a self-limiting injury and could not reasonably persist for 17 years.  The examiner also noted that the Veteran's complaints of continuous back pain were at odds with his employment as a firefighter and the extensive physical training and testing required by his job.  

The Board has considered the statements of the Veteran connecting his current low back disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of his back pain, but finds that his statements regarding such symptoms are not credible and simply cannot be accepted as competent evidence of a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Finally, the Board acknowledges that the Veteran's current claim includes a contention of service connection for disabilities of the upper and mid back in addition to the lumbar spine.  However, the record does not establish the presence of chronic disabilities of the cervical or thoracic spine.  Service records are entirely negative for any injuries or complaints related to the cervical or thoracic spine, and the Veteran has never received treatment for the claimed conditions by his post-service private physicians.  The Veteran made vague complaints of upper and mid back pain to the March 2008 VA examiner, dating such pain to an in-service injury in 1989, but the VA examiner concluded that there was no objective pathology of the claimed upper and mid back disabilities.  X-rays of the cervical and thoracic spine were normal and the Veteran's upper back was quite agile upon physical examination.  The VA examiner found that the Veteran's complaints of pain throughout his entire spine were at odds with the objective pathology.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the Board finds that the statements provided by the Veteran are not sufficient to establish a diagnosis pertaining to the upper and mid back.  He has never made a clear statement regarding the specific nature of the disability, and has not reported any symptoms beyond vague reports of pain.  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board, and in this case, the Veteran's contentions are not adequate to allow the Board to find the presence of a current disability, especially in light of the objective medical evidence against the claim.  See Jandreau at 1377.  

In sum, the record does not establish the presence of a nexus between the Veteran's non-congenital lumbar spine disabilities and any period of active service.  In addition, the evidence does not establish the presence of disabilities of the cervical or thoracic spine.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).
 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination and medical opinion in March 2008 that was rendered following consideration of the evidence in the claims file, including service treatment records and the Veteran's own reported history of the claimed disability. 

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported undergoing any VA treatment of his claimed back disability.  Additionally, the Board notes that while the Veteran reported to the March 2008 VA examiner that he was admitted to Woodwinds Hospital in 1999 for treatment of a back condition, the record indicates that this treatment actually took place in December 2001.  At that time, the Veteran was admitted by ambulance to Woodwinds Hospital for treatment of intense back pain.  This treatment matches the circumstance described by the Veteran during the March 2008 VA examination, and there is no objective indication that the Veteran was previously treated at Woodwinds Hospital.  Therefore, the Board finds that remanding the case to search for additional records would serve no useful purpose and would only delay a decision in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for a chronic back disability, diagnosed as lumbar disc degeneration with disc herniation, is denied.

Entitlement to service connection for congenital wedging of the L1 portion of the spine is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claims for entitlement to service connection for left and right knee disabilities.  The Veteran was provided a VA examination of his knees in March 2008, but the Board finds that examination is not adequate.  The examiner noted that service treatment records were negative for evidence of a knee injury, but review of the service records by the Board shows that the Veteran reported falling in March 2002 and injuring his left knee.  Additionally, the VA examiner did not provide a medical opinion addressing the etiology of the Veteran's right knee mild degenerative osteoarthritis.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, a new VA examination and medical opinion are required by the duty to assist. 

The Board also finds that a medical opinion is necessary to determine whether the Veteran had a left knee disability that clearly and unmistakably existed prior to active duty service.  While undergoing private orthopedic treatment of his knee in October 2007, the Veteran reported that he experienced osteochondral problems with his knee as a child and had a left arthroscopy in 1980.  The March 2008 VA examiner appears to have found that the Veteran's left knee disability pre-existed service, but in light of the negative left knee findings noted on service examinations conducted in January 1985, November 1988, and November 1995 a medical opinion specifically addressing the possible pre-existence of a left knee condition is required. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed left and right knee disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should identify all current left and right knee disabilities.  Based on a review of the claims file and the Veteran's own lay history, the examiner is requested to offer an opinion on the following:

a)  Did a left knee disability clearly and unmistakably exist prior to the Veteran's first period of active duty service in January 1986?

b)  If so, was the pre-existing left knee disability clearly and unmistakably not aggravated by any of the Veteran's periods of active duty, to include the reported fall in March 2002?

c)  If the answer to either a) or b), above, is negative the Veteran is presumed sound at service entrance.  Therefore, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left knee disability is etiologically related to any incident of active duty, to include the Veteran's fall in March 2002?

d)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any right knee disability is etiologically related to any incident of active duty service?

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative before returning the appeal to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


